FILED
                                                             United States Court of Appeals
                                                                     Tenth Circuit
                      UNITED STATES COURT OF APPEALS
                                                                  December 18, 2007
                                    TENTH CIRCUIT
                                                                 Elisabeth A. Shumaker
                                                                     Clerk of Court

 HENRY LEE GRIFFIN, JR.,

          Plaintiff - Appellant,
                                                         No. 07-1240
 v.                                            (D.C. No. 02-cv-1464-PSF-CBS)
                                                          (D. Colo.)
 LARRY E. REID, individually and in
 his official capacity; OFFICER
 SIMPSON, individually and officially;
 D. MCCALL, individually and
 officially; SGT. BREIDNEBACH;
 JOE ORTIZ, individually and in his
 official capacity; FRANCES
 GAROUTTE, individually and
 officially; NANCY T. BELL; MIKE
 WEBB,

          Defendants - Appellees.


                              ORDER AND JUDGMENT *


Before KELLY, MURPHY, and O’BRIEN, Circuit Judges. **




      *
        This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. It may be cited,
however, for its persuasive value consistent with Fed. R. App. P. 32.1 and 10th
Cir. R. 32.1.
      **
         After examining the briefs and the appellate record, this three-judge
panel has determined unanimously that oral argument would not be of material
assistance in the determination of this appeal. See Fed. R. App. P. 34(a); 10th
Cir. R. 34.1(G). The cause is therefore ordered submitted without oral argument.
      Plaintiff-Appellant Henry Lee Griffin, Jr., a state inmate appearing pro se,

appeals the district court’s denial of his motion for relief from judgment and

subsequent motion to vacate. ROA Docs. 316, 319. On appeal, he argues that the

district court (1) abused its discretion by declining to vacate all prior judgments,

and (2) violated his Fourteenth Amendment due process rights by refusing to

accept various medical tests. Our jurisdiction arises under 28 U.S.C. § 1291 and

we affirm.

      The parties are familiar with the facts and we need not restate them here,

other than to say that Mr. Griffin brought a 42 U.S.C. § 1983 action alleging that

while incarcerated at the Limon Correctional Facility, Colorado Department of

Corrections officials violated his Eighth Amendment rights by exposing him to

water contaminated with Helicobacter Pylori bacteria and by subsequently failing

to provide adequate medical treatment. He also claimed a different group of

officials retaliated against him while he was incarcerated at the Colorado State

Penitentiary for suing the Limon prison officials. The district court granted

summary judgment against Mr. Griffin on all claims, which we affirmed, Griffin

v. Suthers, 156 F. App’x 66 (10th Cir. 2005), and the United States Supreme

Court denied certiorari. Griffin v. Suthers, 127 S. Ct. 73 (2006). Mr. Griffin then

filed an “Affidavit and Motion to Vacate All Judgements [sic] Pursuant to Fed. R.

Civ. P. 60(b)(6),” which the district court denied. He subsequently moved to




                                         -2-
have the district court’s order vacated, which was also denied. He appeals both

summary orders.

      We review a district court’s denial of a Rule 60(b) motion for an abuse of

discretion. Zurich N. Am. v. Matrix Serv., Inc., 426 F.3d 1281, 1289 (10th Cir.

2005). We find no abuse of discretion here. Essentially, Mr. Griffin argues he is

entitled to Rule 60(b)(6) relief because Defendants-Appellees committed fraud

upon the court by submitting false evidence. We first note that claims of fraud

upon the court fall under Rule 60(b)(3), not Rule 60(b)(6). See United States v.

Buck, 281 F.3d 1336, 1341 (10th Cir. 2002). Under Rule 60(b)(3), his motion is

time barred, as it was filed more than two years after entry of final judgment.

See Fed. R. Civ. P. 60(c)(1); see also The Tool Box, Inc. v. Ogden City Corp.,

419 F.3d 1084, 1088 (10th Cir. 2005) (“[A]n appeal does not toll or extend the

one-year time limit of Rule 60(b).”). Regardless, the motion simply lacks any

colorable basis for a claim of fraud on the court because “[f]raud on the court . . .

is fraud which is directed to the judicial machinery itself and is not fraud between

the parties or fraudulent documents, false statements or perjury.” Buck, 281 F.3d

at 1342 (omission in original) (internal quotations omitted). Mr. Griffin’s

allegations only involve the latter, and are really just another attempt to relitigate

claims already rejected on appeal. Finally, we reject Mr. Griffin’s constitutional

arguments as meritless and nothing more than a restatement of his Rule 60(b)

arguments.

                                          -3-
      AFFIRMED. All pending motions are DENIED. We DENY Mr. Griffin’s

renewed motion to proceed without prepayment of the appellate filing fee and

order immediate payment of any balance due.

                                     Entered for the Court


                                     Paul J. Kelly, Jr.
                                     Circuit Judge




                                       -4-